Appellant renews his insistence that he could not be held guilty, and that the indictment in this case was not sufficient because, as he contends, the description of the property alleged to have been mortgaged and thereafter sold by appellant was not sufficient. The case of Solinsky v. State, 54 S.W. 935, is again referred to and claimed by appellant to be authority for holding the mortgage insufficient because of lack of more comprehensive description of the property therein referred to. We do not understand the case referred to to go as far as appellant thinks it does. The court did not hold the mortgage in question in that case void as between the parties, but held the description of the property not sufficiently definite to defeat the rights of other lienors whose rights had attached thereto. In the case of Hardin v. State, 227 S.W. 676, a case of selling mortgaged property, we held it sufficient to refer to the property as one cream-colored cow four years old, and one bay horse colt eight months old. Such general description in a controversy between the parties might be aided by other proof and the instrument be upheld. The question as to whether the description is such as will protect the mortgagee as against others whose rights have attached to the property, would appear to depend upon a different rule than applies between the mortgagor and mortgagee in a direct controversy between them. Under our laws against theft, or the unlawful acquisition of property, we charge one with taking one horse, one hog, one *Page 550 
head of cattle, one pistol, five dollars in money, etc., etc., and we have never held it necessary in such case to encumber the indictment by a description of the property sufficiently specific to enable the particular piece of property to be singled out and pointed to as a result of the descriptive averments. We do not think this mortgage void, nor this indictment bad.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.